UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2409


IN RE:   DAVID A. STEBBINS,

                Petitioner.



                 On Petition for Writ of Mandamus.
          (1:14-cv-00961-CMH-TCB; 1:14-cv-01267-CMH-TCB)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Stebbins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David A. Stebbins, who has two civil actions pending in the

district court, petitions for a writ of mandamus alleging the

district court has unduly delayed acting on a summary judgment

motion pending in one of the actions, and that it has delayed

ruling on a motion for joinder of parties pending in the other

civil action.        He seeks an order from this court directing the

district   court      to    act.        Our    review   of   the    district        court’s

dockets    reveals     that      the    district     court    granted    the        summary

judgment     motion        and    denied       Stebbins’     motion     for     joinder.

Accordingly,    although           we   grant      leave     to    proceed     in    forma

pauperis, we deny the mandamus petition as moot.                             We dispense

with oral argument because the facts and legal contentions are

adequately    presented          in   the     materials    before     this    court    and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                               2